JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the *2brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C. Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed August 8, 2007, be affirmed. The district court did not abuse its discretion by dismissing appellant’s action -without prejudice for failure to properly effect service of process on appellee. See Pellegrin & Levine, Chartered v. Antoine, 961 F.2d 277, 283 (D.C.Cir.1992); Fed.R.Civ.P. 4(c)(2); 4(m).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C. Cir. Rule 41.